Citation Nr: 1625027	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-45 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for left knee strain. 

2. Entitlement to an increased evaluation in excess of 10 percent for right knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1996. 

This case comes before the Board of Veteran's Appeals (Board) from a November 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing at VA's Central Office in Washington, DC, in April 2016.  In March 2016, the Veteran submitted a statement reporting that she was unable to attend the scheduled hearing.  She requested that the hearing be rescheduled and conducted via video conference.  As such, the appeal is remanded to afford the Veteran a Board video conference hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in accordance with her request.  A copy of the letter advising her of the time and date to report should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




